Citation Nr: 0217395	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The appellant has alleged qualifying active military service 
from September 1944 to January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision letter 
issued by the VA Regional Office (RO) in Manila, the 
Republic of the Philippines, in which the appellant's claim 
for VA benefits was denied because his name had not appeared 
on the roster of recognized guerrillas.


FINDINGS OF FACT

The appellant has provided no valid documentation verifying 
that he had qualifying military service, and evidence 
obtained by VA from United States military records 
custodians shows no qualifying military service for VA 
benefits purposes.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for VA disability benefits.  38 U.S.C.A. §§ 101(2), 101(24), 
107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(d), 3.40, 
3.41, 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary matters - VCAA

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of 
a well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001). 

Judicial case law is inconsistent as to whether the new 
statute should be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the United 
States Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of 
its enactment.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Unlike many questions subject to appellate review, the issue 
of whether the appellant has legal entitlement to receive VA 
benefits based upon qualifying active duty in the military, 
by its very nature, has an extremely narrow focus.  The RO 
requested and obtained information regarding the appellant's 
active military service from the United States Army Reserve 
Personnel Command (ARPERSCOM).  The RO, in the April 2001 
statement of the case (SOC) and the July 2001 supplemental 
SOC (SSOC) has set forth the law and facts in a fashion that 
clearly and adequately explained the basis of its decision.  
The appellant submitted a certification of service issued by 
a government agency of the Philippines, sworn statements 
from former military comrades, and various other documents.  
He has not made reference to or submitted any additional 
records, which are not already of record, which could tend 
to substantiate his claim.  It appears clear, therefore, 
that there are no outstanding records or other evidence that 
could substantiate the claim.  

Furthermore, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (extensive record and 
detailed decision show futility of any further evidentiary 
development).  As will be discussed in greater detail below, 
there is no legal basis for granting the appellant's claim.  
Thus, even if every conceivable additional effort were taken 
to assist the appellant, there would remain no reasonable 
possibility that such assistance would aid in substantiating 
his claim.  Given the circumstances of this matter, the 
Board cannot find any basis under the VCAA to defer 
appellate review.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  The Board 
does note that any duty imposed by VCAA has been met.  In 
this case, there was an obligation on the part of VA to 
attempt to verify the appellant's former military status.  
That duty was accomplished, and any development on remand 
would be redundant.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Legal analysis

Under applicable statutes and regulations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. §§ 
101(2), 101(24) (West 1991 & Supp. 2002); 38 C.F.R. § 3.1(d) 
(2002).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United 
States.  Service as guerrillas under a commissioned officer 
of the United States Army, Navy, or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces are included.  
38 U.S.C.A. § 107(a) (West Supp. 2002); 38 C.F.R. § 3.40(c), 
(d)(1) (2002).  Guerrilla service is established if a 
service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.40(d)(2)(i), 
(ii) (2002).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a) (2002).  The active 
service in the guerrilla forces will be the period certified 
by the service department.  38 C.F.R. § 3.41(d) (2002).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214 (Certificate of Release or Discharge 
from Active Duty) or an original Certificate of Discharge, 
without verification from the service department.  VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, VA will request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2002).

In the present case, the appellant has reported active duty 
service from September 1944 to January 1945 in conjunction 
with his claim for disability benefits, and has described 
serving as a guerrilla during World War II.  The claims file 
contains confirmation of the appellant's service in the 
Philippine military during World War II, numerous affidavits 
from other soldiers, and affidavits from the appellant.  
However, the United States Army certified, in February 2001, 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.

Based upon the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service, because none of those documents was 
issued by a United States military service department.  
Also, the February 2001 certification from the United States 
Army indicating that the appellant had no qualifying service 
is binding on VA.  See generally Spencer v West, 13 Vet. 
App. 376 (2000).  Moreover, the appellant has provided no 
further evidence that would warrant a request for re-
certification from the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).

The Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, that 
he is not a "veteran" for VA benefits purposes, and that he 
is not eligible for benefits under the laws administered by 
VA.  As the law and not the evidence of record is 
dispositive in this case, the claim must be denied because 
of the lack of legal entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

The appellant has not met the basic eligibility requirements 
for legal entitlement to VA disability benefits, and the 
appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

